EXHIBIT 10.6


ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT




THIS ADDENDUM is attached to and made a part of that certain Security Agreement:
Securities Account executed by AMERICAN WOODMARK CORPORATION, a Virginia
corporation ("Debtor") in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank"), dated as of December 2, 2009 (the "Agreement").


The following provisions are hereby incorporated into the Agreement:


1.           Securities Account Activity.  So long as no Event of Default
exists, Debtor, or any party authorized by Debtor to act with respect to the
Securities Account, may (a) receive payments of interest and/or cash dividends
earned on financial assets maintained in the Securities Account, and (b) trade
financial assets maintained in the Securities Account.  Without Bank's prior
written consent, except as permitted by the preceding sentence, neither Debtor
nor any party other than Bank may withdraw or receive any distribution of any
Collateral from the Securities Account.  The sum of the Collateral Value of the
Securities Account, plus one hundred percent of the principal balance of any
deposit account of Debtor (each, a “Deposit Account”) maintained with Bank in
which Bank has a security interest of first priority to secure the Indebtedness
of Debtor to Bank secured hereby and that has been identified by its account
number in a security agreement executed by Debtor and delivered to Bank (the
“Aggregate Collateral Value”), shall at all times be equal to or greater than
one hundred percent (100%) of the outstanding principal balance of the
Indebtedness secured hereby, which Indebtedness shall specifically include,
without limitation, (i) the face amount of all issued and outstanding letters of
credit, if any, and (ii) any Transactional Risk Exposure (as such term is
hereinafter defined) (the “Required Minimum Value”).  In the event that the
Aggregate Collateral Value, for any reason and at any time, is less than the
Required Minimum Value, Debtor shall promptly make a principal reduction on the
Indebtedness secured hereby, deposit additional assets of a nature satisfactory
to Bank into the Securities Accounts or deposit additional funds into a Deposit
Account, in any case in amounts or with values sufficient to satisfy the
Required Minimum Value and achieve the required Aggregate Collateral Value.  As
used herein, the term “Transactional Risk Exposure” shall mean, with respect to
Debtor’s non-loan exposure related to treasury services products provided by
Bank (specifically including, without limitation, controlled disbursement
accounts and automated clearinghouse transactions),  the amount of such exposure
as may have been reported in writing to Debtor by Bank from time to
time.  Notwithstanding the form or content of such written reports, Debtor
hereby acknowledges and agrees that all of such non-loan exposure shall
constitute part of the Indebtedness and that the amount of such non-loan
exposure may fluctuate from time to time.


2.           "Collateral Value" means the percentage set forth below of the
lower of the face or market value, or the lower of the face or redemption value,
as appropriate, for each type of investment property held in the Securities
Account at the time of computation, with such value and the classification of
any particular investment property in all instances determined by Bank in its
sole discretion, and excluding from such computation (a) all WF Securities and
Collective Investment Funds, (b) any stock with a market value of $10.00 or less
(provided, however that this clause (b) shall not apply to a Wells Fargo Demand
Deposit Account, a Wells Fargo Money Market Account, a Listed Money Market Fund
(AAA or Aaa Rated) or Liquid T-Bills), and (c) any investment property which
does not have same-day or next-day liquidity (provided, however that this clause
(b) shall not apply to a Wells Fargo Demand Deposit Account, a Wells Fargo Money
Market Account, a Listed Money Market Fund (AAA  or Aaa Rated) or Liquid
T-Bills).


 Type of Investment PropertyPercentage


Cash and Cash Equivalents:
Wells Fargo Demand Deposit
Account                                                                                                        100%
Wells Fargo Money Market
Account                                                                                                          
100%


Money Market Funds:
Listed Money Market Fund (AAA or Aaa
Rated)                                                                                        95%
 
US Government, Treasuries:
Liquid
T-Bills                                                                                                                                                       90%


Upon the request of Borrower and upon terms acceptable to Bank, Bank may be
willing to consider one or more amendments to this Agreement in order to add
other types of investment property to the foregoing list.


3.           Exclusion from Collateral.  Notwithstanding anything herein to the
contrary, the terms "Collateral" and "Proceeds" do not include, and Bank
disclaims a security interest in all WF Securities and Collective Investment
Funds now or hereafter maintained in the Securities Account.


4.           "Collective Investment Funds" means collective investment funds as
described in 12 CFR 9.18 and includes, without limitation, common trust funds
maintained by Bank for the exclusive use of its fiduciary clients.


5.           "WF Securities" means stock, securities or obligations of Wells
Fargo & Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time to
time).


[SIGNATURE PAGE FOLLOWS]

C-425A.DOC (Rev. 01/09)
  [CmBG; Trading Permitted]
--
 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Agreement.


AMERICAN WOODMARK CORPORATION,
a Virginia corporation




By:         ________________________(SEAL)
Jonathan H. Wolk,
Vice President Finance and CFO






WELLS FARGO BANK, NATIONAL ASSOCIATION




By:           ________________________(SEAL)
Name:      ________________________
Title:        ________________________




6963498_6.DOC

C-425A.DOC (Rev. 01/09)
  [CmBG; Trading Permitted]
--
 



 
 

--------------------------------------------------------------------------------

 
